DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive. 
Applicant argues that “in dozens of office actions…the same claim terms were not rejected under §112.”  However, the test for compliance with the written description requirement is “whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010) (en banc).  The test has no 
Regarding “a battery” in dependent claim 17, Applicant argues that “the using of the frequency band that is above the analog telephony band does not exclude using the telephone wire pair for charging a battery.”  However, the disclosure specifically describes using a rechargeable battery with a dial-up telephone line (page 15, line 25 – page 16, line 20).  In the embodiment with an ADSL connection (i.e. “telephone wire pair being connected for carrying digital data in a digital data frequency band that is distinct from, and higher than, an analog telephone frequency band” as recited in parent claim 1), the disclosure specifically describes the device being powered via AC power plug 18 (Fig. 16), not a battery.
Regarding “connected unit”, Applicant points to content being received from the dial-up modem 115 and from the TV/Video source 116.  Examiner submits that the information originates from the information server 32 (page 2, lines 4-12) via a modem, and not from a modem. 
Applicant further argues that “the specification clearly supports using multiple attachable devices to the information device.”  Figures 15, 15a and 15b show embodiments involving a docked cellular telephone set 132 and/or a PDA 151.  However, these figures do not show a wired connection to a network which is required by parent claim 1.  This rejection was sustained in Related Appeals 2019-002199 (pp. 15-16), 2019-003193 (pp. 19-23) and 2019-003425 (pp. 11-12).  
Regarding the prior art reference to AbiEzzi, Applicant argues that “the media server 100 is ONLY connected to the Ethernet 104, which is NOT described as being based on telephone wire or as being directly connected ‘in part external to the building’ as recited in claim 1.”  The examiner submits that the claim does not require the device to be directly connected to the telephone line.  Rather, it recites the device obtaining information from a remote information server via a telephone wire pair, and it is the telephone wire pair which is connected to the 
Applicant further argues that the media server 100 is not a general computer.  However, AbiEzzi clearly discloses the media server 100 as being implemented as a personal computer (para. 0019) and the use of a modem 54 for establishing communication over the WAN 52 in a WAN networking environment (para. 0016).
Regarding the 103 rejections, Applicant argues that the references are non-analogous and thus cannot be combined.  However, Applicant does not point out specifically how the references are non-analogous.
Applicant’s arguments, see Remarks, filed November 20, 2020, with respect to the “LAN” limitation in claims 1, 6-8, 50, 56, 123, 136, 151, 154, 181, 184 have been fully considered and are persuasive.  The rejection of the above recited claims under 35 USC 112, first paragraph, has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, 17-19, 66-74, 81, 85-113, 116-119, 131, 142-197 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11, 81 recite the display being “coupled to said first memory via a composite interface that is one of a PAL and an NTSC interface." However, within the information device, the internal display 13 is coupled to memory 11 via control unit 14, not a composite interface (for example, see Figure 1). According the Applicant’s specification, a composite interface (adapter) is used when connecting the device to an external display device (page 6, lines 19-22). According to the Board Decision in related application 12/358,551, “We are not persuaded Appellant has sufficiently shown possession of ‘the display is coupled to said first memory via a composite interface...” (Decision, pages 10-11).
Claims 13, 131, 159, 177 recite “wherein said display is an HDTV display.” However, the specification does not describe the integrated display as being an HDTV display, but rather an analog display (page 6, lines 16-18), and specifically describes the requirement of an adapter when connecting to an HDTV display in order to provide conversion to HDTV signals (page 6, lines 20-22). Further, according to the Board Decision in related application 12/358,551, “We agree with the Examiner that the adaptors described in the Specification... refer to connecting the device to an external display” (Decision, page 9).
Claim 17 recites "a battery, wherein said device is operative to be at least in part powered from said battery, and where said battery is a primary or rechargeable battery." However, the embodiment which uses a rechargeable battery involves connection with a dial-up telephone line, not with a “telephone wire pair being connected for carrying digital data in a digital data frequency band that is distinct from, and higher than, an analog telephone frequency 
Claims 66-74, dependent from claim 1, recite the device being “further operative to receive and display information from a connected unit” (claim 66), the connected unit as being "a handheld unit and said device is further adapted to mechanically dock, supply power to, and communicate with the handheld unit" (claim 71), "in combination with a cradle for detachable mounting of the handheld unit" (claim 72), "the handheld unit is a...PDA...or a cellular telephone" (claim 73). However, Applicant’s disclosure, as originally filed, does not describe the recited subject matter. On page 21, line 16 - page 22, line 26, the specification describes coupling with a handheld unit, but these embodiments (depicted in Figs. 13-15b) do not include coupling to a LAN cable or the PSTN. Rather, the handheld unit itself provides the communication means via its built-in cellular modem, wireless modem or wired network connection (page 21, lines 24-27; page 22, lines 19-22), not through an xDSL connection or a telephone line modem, as required by parent claim 1. The cellular device or cellular modem in the connected handheld unit is disclosed as being the sole communication means (page 21, lines 24-30).
As to claims 66-68, 71, information is received from the remote information server 32 (page 2, lines 4-12), not from a locally connected handheld unit. Therefore, the specification fails to describe the information device receiving information from, transmitting information to or communicating with the connected unit.
Claims 79-80, 85, 99-100, 117-118, 145-146, 173-174 recite “a digital to analog converter coupled for converting digital data to an analog signal." However, the specification does not describe a "digital to analog converter". Instead, a video adapter is described to connect the analog display to a digital data device (page 6, lines 20-22), that is, an analog to digital converter, not a digital to analog converter.

Independent claim 96 recites “a handheld cellular telephone set operative as a terminal for voice and data communication over a cellular network...wherein said handheld cellular telephone set is capable of connecting to a server storing digital content." However, the disclosure describes a mobile handheld unit separately connected to the information device (see Figs. 13, 14, 15, 15a, 15b) and does not sufficiently describe the information device as being a mobile handheld unit.
Independent claim 170 recites “a data unit” for receiving data from said data server via a coupled data connector.  However, the specification does not describe the recited “data unit.”
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-7, 14-15, 20-24, 26-32, 37, 41-46, 50, 52, 55-58, 60, 65-68, 75-76, 82-84 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by AbiEzzi (US 2005/0138546 A1).

a telephone connector for connecting to the telephone wire pair (para. 0019); 
a telephone line modem coupled to said telephone connector for transmitting the digital data to, and receiving the digital data from, the telephone wire pair (a modem is typically included for establishing communication over a WAN, para. 0016); 
a first memory coupled to said telephone line modem for storing digital data received from the telephone wire pair (information downloaded from the information server 108 is saved in a local cache 126, para. 0025, 0029); 
a display coupled to said first memory for displaying visual information stored in said first memory (information is displayed on a television 82, para. 0020, 0025); and 
a single enclosure housing said telephone connector, said telephone line modem, and said first memory (para. 0019), 
wherein: said device is addressable in a Local Area Network (LAN) (home network 70 includes a LAN, para. 0015-0016, 0018); and said device is operative for communicating with a first remote information server through the telephone wire pair for receiving information therefrom, and for storing and displaying the received information (para. 0024-0025).

As to claim 3, AbiEzzi discloses: wherein the telephone wire pair is connecting outside a building to a telephone service provider and communication over the telephone wire pair is based on xDSL (Digital Subscriber Line) technology (para. 0019).
As to claim 4, AbiEzzi discloses: wherein said telephone line modem is one of: an ADSL (Asymmetric DSL) modem; a VDSL (Very high speed DSL) modem; an HDSL (High speed DSL) modem; and an RADSL (Rate adaptive DSL) modem (para. 0016, 0019).
As to claim 5, AbiEzzi discloses: wherein the telephone wire pair is part of a Wide Area Network (WAN) and the telephone wire pair is continuously connected for carrying the digital data (para. 0015-0016, 0018-0019).
As to claim 6, AbiEzzi discloses: wherein the telephone wire pair is part of a Local Area Network (LAN) (para. 0015-0016, 0018).
As to claim 7, AbiEzzi discloses: wherein the LAN is in a building (para. 0001).
As to claim 14, AbiEzzi discloses: wherein said first memory is non-volatile (para. 0012).
As to claim 15, AbiEzzi discloses: wherein said first memory is based on one of: a Flash memory; a DRAM memory; and a RAM memory (para. 0012).
As to claim 20, AbiEzzi discloses: further comprising software and a processor for executing said software, said processor being coupled to control at least said telephone line modem and said display (para. 0019).
As to claim 21, AbiEzzi discloses: wherein said processor is one of a microprocessor and a microcomputer, and said device further comprises at least one user operated button or switch coupled to said processor, for user control of operation of said device (user interface; para. 0021-0022).

As to claim 23, AbiEzzi discloses: wherein said software include at least part of a web client for communication with, and accessing information stored in, the remote information server (Internet browser, para. 0020).
As to claim 24, AbiEzzi discloses: wherein said at least part of a web client includes at least part of a graphical web browser (Internet browser, para. 0020).
As to claim 26, AbiEzzi discloses: wherein the information from the first remote server is organized as a web-site including web pages as part of the World Wide Web (WWW), and is further identified by said device using the web site Uniform Resource Locator (URL) (site of custom web page server on the Internet, para. 0002, 0022).
As to claims 27-29, AbiEzzi discloses: wherein said device is operative for communicating with a second remote information server for receiving information from the second remote information server, and for storing and displaying the information received from the second remote information server (media server periodically goes to the information server 108 or other information sources on the Internet, para. 0024).
As to claim 30, AbiEzzi discloses: wherein said device connects to the telephone wire pair in the building and the device is further operative for communicating only with a single remote information server located external to the building (media server 100 may be set up to connect only to an information server 108, para. 0022).
As to claim 31, AbiEzzi discloses: wherein the communication with the first remote information server is based on Internet protocol suite (para. 0022, 0029).

As to claim 37, AbiEzzi discloses: wherein the first remote information server is a dedicated remote information server, and said device is further operative to initiate communication with the dedicated remote information server based on a user request (media server periodically downloads information from an information server based on user configuration information, para. 0022-0023).
As to claims 41, 42, AbiEzzi discloses: wherein the information received from the first remote information server and displayed relates to a future event, a planned activity or a forecast of a situation (local weather report, user’s calendar, TV guide, etc.; para. 0023).
As to claims 43, 44, AbiEzzi discloses: wherein the information received from the first remote information server and displayed relates to a past event, a past activity, or a former situation (headline stories, stock prices, etc., para. 0023).
As to claims 45, 46, AbiEzzi discloses: wherein the information received from the first remote information server and displayed relates to an ongoing or recent event, a current or recent activity, or an existing situation (local traffic map, headline stories, etc., para. 0023).
As to claim 50, AbiEzzi discloses: wherein said device is addressable in a Local Area Network (LAN) using a digital address, and wherein the device is operative to send the digital address and a request for information, and to obtain and display the received information from the first remote information server in response to the sent request for information (para. 0015-0016, 0018-0019).
As to claim 52, AbiEzzi discloses: wherein said display is an alphanumeric display (para. 0020).
As to claim 55, AbiEzzi discloses: wherein said device is dedicated for only obtaining, storing and displaying information from the first remote information server (media server 100 may be set up to connect only to an information server 108, para. 0022).

As to claim 57, AbiEzzi discloses: wherein said digital address is a MAC address or an IP address (in order to function as a node on the internet, an IP address is required and stored, para. 0015-0016; additionally, the computer is connected to the LAN, para. 0016, via a network interface 53, which inherently stores a unique MAC address).
As to claim 58, AbiEzzi discloses: further operative for storing a - 11 -Appln. No. 12/358,571Amendment dated 12-2019digital address uniquely identifying said device in the WAN (para. 0016), and wherein is further operative for storing personalized information (personalized web pages; para. 0018, 0025, 0029).
As to claim 60, AbiEzzi discloses: wherein the personalized information is set by the user (para. 0022-0023).
As to claim 65, AbiEzzi discloses: wherein said device is further operative to store and play digital data (para. 0024-0025).
As to claims 66, 67, AbiEzzi discloses: said device is further operative to receive and display information from a connected unit; said device further comprises a connector coupled to said first memory for connecting to the unit; and said device is operative to receive digital data comprising information from the unit and to display the information on said display (media server 100 may be connected to various video/audio signal sources, such as tuner 102, para. 0019, and to connected memory units for reading from and writing to, para. 0012-0013).
As to claim 68, AbiEzzi discloses: wherein communication with the unit via said connector takes place over a standard serial digital data bus (serial port interface coupled to a system bus, para. 0014).

As to claim 76, AbiEzzi discloses: further operative to display the current year, the current month and the current day of the month (user’s calendar, para. 0023).
As to claim 82, AbiEzzi discloses: further supporting an information pushing from the remote server, wherein said device is further operative to respond and communicate with the remote information server, when the remote information server initiates a communication session and said device receives information from the remote server and displays the received information (information server 108 may also provide information in a “push” mode to the media server 100, para. 0024).
As to claim 83, AbiEzzi discloses: wherein said device is further operative to periodically retrieve and display information (para. 0024).
As to claim 84, AbiEzzi discloses: wherein said device is further adapted to communicate with the Internet via a gateway (Internet gateway device 106, para. 0019).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Rabenko et al. (US 2002/0003873 A 1, "Rabenko").
AbiEzzi differs from claim 8 in that although it teaches a home network, it does not specifically teach communication based on HomePNA standard and a HomePNA modem.  Rabenko teaches wherein the communication with the wired data unit is based on a HomePNA standard, and said telephone line modem is a HomePNA compliant modem (para. 0010, 0048).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a well known home network protocol such as HomePNA, as taught by Rabenko, to communicate data over the home network of AbiEzzi.
Claims 9-10, 51, 53-54, 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Fong (US 2003/0095152 A1).
AbiEzzi differs from the claims in that although it teaches the display being a television, it does not specifically disclose: wherein said display comprises a flat screen that is based on Liquid Crystal Display (LCD) technology or Cathode Ray Tube (CRT) or an analog display and/or being configured for wall mounting. 
Fong teaches a digital picture device having a frame component that is configured for mounting to a wall within a building structure (claim 1) and having any of a variety of display types including LCD, CRT, plasma, etc. (para. 0035). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above teachings of Fong within the disclosure of AbiEzzi in order to simulate a conventional picture frame which is mounted on a wall (Fong: para. 0002-0004) and provide a variety of display options to the user.
Claims 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Lawrence et al. (US 2005/0155077 A1, “Lawrence”).
AbiEzzi differs from claims 11-13 in that although it teaches connecting to a television set as the display, it does not explicitly disclose: wherein said display is coupled to said first 
Lawrence teaches formatting media received from a local network interface in a form suitable for transmission to a television by converting the received data into analog form, including HDTV, S-Video, NTSC or PAL signals (para. 0025, 0034).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above teaching of Lawrence within AbiEzzi so that the data can be more optimally viewed on the television set.
Claims 16-17, 69-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Chandley (US 2005/0013103 A1).
AbiEzzi differs from claims 16-17, 69 in that it does not disclose: an AC power plug for connecting to an AC power outlet; and a power supply connected to said AC power plug to be powered by power supplied from the AC power outlet and for         Amendment dated 12-2019DC powering at least part of said device, said power supply comprising an AC to DC converter, and a battery, wherein said device is operative to be at least in part powered from said battery, and wherein said battery is a primary or rechargeable battery.
Chandley teaches this power supply feature (para. 0032).  It would have been obvious to one of ordinary skill in the art at the time of the invention to the AC to DC power converter and rechargeable battery of Chandley within AbiEzzi in order to provide complete and unfettered mobility, as taught by Chandley.
As to claims 70-74, AbiEzzi differs from the claims in that it does not disclose: wherein the unit is a battery operated unit, and said power supply further comprises a charger for charging the battery of the battery operated unit.  Chandley teaches a display apparatus 210 including a dock 212 for insertion and charging of a handheld or other mobile computer device 220 (para. 0030-0032, 0035).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify AbiEzzi to including a dock and handheld unit, as taught by .
Claims 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Zhang (US 2002/0080010 A1).
AbiEzzi differs from claims 18-19 in that it does not specifically teach that the wired connection is a cable connected for concurrently carrying a power signal and the digital data, and said device is further operative to be at least in part powered from the power signal. Zhang teaches the well known use of existing AC power lines as a medium for data communication using any of the many commercially available power line data transceiver modules (Abstract: para. 0004, 0016-0017, 0021-0022). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above teaching of Zhang within the disclosure of AbiEzzi in order to minimize component size and simplify network connections by making use of the power lines already conveniently present for delivering power, as taught by Zhang (para. 0004, 0007).
Claims 25, 35-36, 59, 61-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Lu (US 7,506,035 B1).
AbiEzzi differs from claim 25 in that it although it teaches a browser, it does not specifically teach: wherein said at least part of a graphical web browser is based on Windows Internet Explorer.  Lu teaches the well known use of Microsoft’s Internet Explorer browser in an information device (col. 5, lines 42-44).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a well known and widely available browser such as Windows Internet Explorer, as taught by Lu, for rendering the Internet content in AbiEzzi.
As to claims 35-36, AbiEzzi in view of Lu discloses: wherein said device is operative to initiate a communication with the first remote information server on a daily basis at a pre-set time of day (TOD), set by the user (Lu: col. 1, lines 34-41; col. 8, lines 12-20).

As to claims 61, 64, AbiEzzi in view of Lu discloses: wherein the personalized information is set by the remote information server (Lu: col. 8, lines 23-28).
As to claim 62, AbiEzzi in view of Lu discloses: wherein the personalized information is associated with the physical geographical location of said device (Lu: col. 8, lines 23-28).
As to claim 63, AbiEzzi in view of Lu discloses: wherein the personalized information comprises a code identifying specific information requested by the user, and wherein said device is operative for sending the code to the first remote information server for obtaining and displaying specific information received from the first remote information server in response to the request sent (Lu: col. 7, lines 23-48).
Claims 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Bell et al. (US 2004/0044785 A1, “Bell ‘785”).
AbiEzzi differs from claim 38 in that it does not specifically disclose: wherein the information received from said first remote information server is publicly available for free.
Bell ‘785 teaches retrieving publicly available Internet web page content as an alternative to web sites of a subscription service (para. 0007-0012, 0026).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above feature of Bell ‘785 within AbiEzzi in order to provide a free alternative to the user.
As to claim 39, AbiEzzi in view of Bell ‘785 disclose: wherein the information received from the first remote information server is also available in other mediums (Bell ‘785: web page content comprises many types of objects, including text, graphics, still images, moving images, audio, frames, sub-frames, series of images, video, etc.; para. 0007, 0026, 0045).
As to claim 40, AbiEzzi in view of Bell ‘785 discloses: wherein the first remote information server is also associated with one of: a newspaper; a radio station; and a television .
Claims 47-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Williams et al. (US 7441041 B2, “Williams”).
AbiEzzi differs from claims 47-48 in that it does not disclose: wherein said device is operative to delay a communication with the first remote information server for a set period, in the case that such communication cannot be properly executed at a given time.
Williams teaches a client system waiting for a pre-determined time before trying to reconnect with a server when communication cannot be properly executed (col. 12, line 65 - col.
13, line 5). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the above teaching of Williams within AbiEzzi in order to respond to errors resulting from network congestion or heavy server load.
Claim 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Christodoulou et al. (US 2004/0225708 A1, “Christodoulou").
AbiEzzi differs from claim 49 in that it does not disclose: wherein said device is operative to communicate with an alternative second distinct remote information server, in the case the communication with the first remote information server cannot be properly executed at a given time or after a set delay.
Christodoulou teaches this feature (see para. 0041). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teaching of Christodoulou within AbiEzzi in order to retrieve the desired content in the event of server failure.
Claim 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AbiEzzi in view of Yamada et al. (US 2004/0100460 A1, “Yamada”).
AbiEzzi differs from claim 77 in that it does not disclose: further operative to display the time of a last information update or a last communication session. Yamada teaches this feature .
Claims 1-7, 12, 14-15, 20-32, 35-46, 50, 52, 55-68, 83-85, 88-91, 114, 116, 120-123, 125-130, 132-136, 138-142, 148-151, 153-157, 160-164, 166-171, 178-181, 183-192, 194-197 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu (US 7,506,035 B1).
As to independent claim 1, Bell ‘785 discloses a device (processor-based device 40; Fig. 3) for obtaining, storing and displaying information from a remote information server (HTML object is obtained, stored and displayed from a remote resource on the internet; Fig. 9; para. 0026, 0031,0072, 0093-0098) via a telephone wire pair that is at least in part in a building (wired connection to the internet: para, 0056) and that is part of, or connected to, a Wide Area Network (WAN 65), said device comprising:
a telephone connector for connecting to the telephone wire pair (network interface unit 54; para. 0052);
a telephone line modern coupled to said telephone connector for transmitting the digital data to, and receiving the digital data from, the telephone wire pair (modem 52; para, 0052);
a first memory coupled to said telephone line modem for storing digital data received from the telephone wire pair (memory 50; para. 0052, 0107);
a display coupled to said first memory for displaying visual information stored in said first memory (display 46; para. 0052, 0106); and
a single enclosure housing said telephone connector, said telephone line modern, and said first memory (para. 0030, 0114), wherein: said device is addressable in a Local Area Network (LAN) (device 40 is addressable in a local network 64; Fig. 3: para. 0056-0057); and said device is operative for communicating with a first remote information server through the telephone wire pair for receiving information therefrom, and for storing and displaying the received information (Fig. 9, para. 0093-0098).

a server storing digital content, organized as a web-site including web pages as part of the World Wide Web (WWW), connected to the Internet and identified using a web-site Uniform Resource Locator (URL) (the remote resource can be any type of server on the
Internet identified by a user-defined URL address, para. 0031, 0043);
a television set for receiving television signals and comprising a screen for displaying images provided by the received television signals (processor-based device 20/40, 66, 67 or 68 can Include a television; para. 0057; Fig. 3), said television set further comprising a first analog connector for receiving a first analog signal for displaying on said screen (via set-top box; para. 0057);
a telephone wire pair at least in part in walls of a building and connected for carrying digital data in a digital data frequency band from said server; and
a device (processor-based device 20/40, can comprise a set-top box) connected for storing the digital content and for displaying images based on the stored digital content on said screen (processor-based device includes memory 50 for storing received content for display; para. 0052, 0107), wherein:
said device is addressable in the Internet (para. 0056-0057); and
said device is operative for automatically and periodically communicating with said server through said telephone wire pair for receiving and storing the digital content from said server (para. 0076, 0093), and for transmitting and displaying the received digital content in analog form on said screen of said television set (received content is displayed; para. 0052, 0106-0107).
 said device comprising:
a telephone connector for connecting to the telephone wire pair (network interface unit 54; para. 0052);
a telephone line modem coupled to said telephone connector for transmitting digital data to and receiving digital data, from, the telephone wire pair, for receiving digital content from the server (modem 52; para. 0052);
a connector coupled to said telephone line modem for transmitting a signal representing the content received from the server (processor-based device can be a set-top box which can connect to a video display; para. 0057);
software and a processor for executing said software, said processor being coupled to control at least said telephone line modem (para. 0052-0054); and
a single enclosure housing said telephone connector, said telephone line modem, said connector and said processor (processor-based device 20 may take the form of a laptop computer, digital picture frame, set-top box, television, etc., para. 0030, which comprise a single enclosure), 
wherein: said device is addressable in a digital data network (para. 0056-0057); and
said device is operative for communicating with the server through the telephone wire pair for receiving the digital content from the video server (para. 0076, 0093), and for transmitting the received digital content via said connector to a display (via set-top box; para. 0057).

Lu teaches the use of xDSL in a communication network for carrying data to an internet appliance (col. 5, line 59 - col. 6, line 2).  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bell ‘785 with Lu to enable simultaneous communication of digital data and analog telephone signals over a wired telephone connection. In this way, data retrieval does not interfere with analog telephone communication.
As to claims 2, 125, 153, 183, Bell ‘785 in view of Lu discloses: wherein said device is operative for automatically and periodically communicating with the said first remote information server at all times when said device is in operation (Bell ‘785: para. 0076, 0033).
As to claims 3-4, 88-89, 91, 121-122, 149-150, 179-180, Bell ‘785 in view of Lu teaches: wherein the telephone wire pair is connecting outside a building to a telephone service provider and communication over the telephone wire pair is based on xDSL (Digital Subscriber Line) technology (Lu: communication network 120 may include xDSL; col. 5, line 59 - col. 6, line 2).
As to claims 5, 90, 120, 148, 178, Bell ‘785 in view of Lu discloses: wherein the telephone wire pair is part of a Wide Area Network (WAN) and the telephone wire pair is continuously connected for carrying the digital data (Bell ‘785: WAN 65; para. 0056, 0058).
As to claims 8-7, 123, 151, 181, Bell ‘785 in view of Lu discloses: wherein the telephone wire pair is part of a Local Area Network (LAN) (Bell ‘785: local network 64; para. 0056-0057).
As to claims 12, 130, Bell ‘785 in view of Lu discloses: a digital display (Bell ‘785: digital television; para. 0057).
As to claims 14, 139-140, 167-168, 195-196, Bell ‘785 in view of Lu discloses: wherein said first memory is non-volatile (Bell ‘785: memory stores received content, para. 0048, and includes removable media drive for handling compact disks, digital video disks, memory sticks, 
As to claims 15, 141, 169, 197, Bell ‘785 in view of Lu discloses: wherein said first memory is based on one of a Flash memory, a DRAM memory and a RAM memory (Bell ‘785: memory 50 includes RAM, Flash memory; para. 0052, 0059).
As to claims 20, 94, 161, 188, Bell ‘785 in view of Lu discloses: further comprising software and processor for executing said software, said processor being coupled to control at least said antenna and said display (Bell ‘785: para. 0052-0054).
As to claim 21, Bell ‘785 in view of Lu discloses: wherein said processor is one of: a microprocessor and a microcomputer (Bell ‘785: para. 0053), and said device further comprises at least one user operated button or switch coupled to said processor, for user control of operation of said device (Bell ‘785: processor-based device 40 includes keyboard, mouse, trackball, joystick, touch-sensitive screen or the like; para. 0052).
As to claim 22, Bell ‘785 in view of Lu discloses: wherein the user control of operation of said device comprises at least one out of: 
turning said device on and off (Lu: input module 210 may include an on/off power switch, col. 8, lines 44-46);
changing the zoom of images presented on said display (Bell ‘785: displayed objects may be displayed in a larger size; para. 0105); and
selecting the information to be presented on said display (Bell ‘785: user selects an object for retrieval; para. 0074-0075).
As to claims 23-24, 132-133, 161, 189, Bell ‘785 in view of Lu discloses: wherein said software includes at least part of a web client for communication with, and accessing information stored in, the data unit (Bell ‘785: web browser or display application; para. 0106).
As to claims 25, 134, 162, 190, Bell ‘785 in view of Lu discloses: wherein said graphical web browser is based on Windows Internet Explorer (Bell ‘785: para. 0061).

As to claims 27-29, 136, 164, 192, Bell ‘785 in view of Lu discloses: wherein said device is operative for communicating with the first and a second remote information server for obtaining selected and distinct information from each remote information server, and for storing and displaying the received information from the second remote information server (Bell ‘785: multiple HTML page objects may be selected for automated retrieval and storage, each can be located at a different location source (URI/URL) and have different retrieval schedules; para. 0083-0092).
As to claims 30, Bell ‘785 in view of Lu discloses: wherein said device is operative for communicating with only a single remote information server external to the building (Bell ‘785: user may select just one object for retrieval; para. 0092).
As to claims 31-32, 95, 128, 156-157, 186-187, Bell ‘785 in view of Lu discloses: wherein communication with the first remote information server is based on TCP/IP (Bell ‘785: HTTP Web protocol is used; para. 0037, 0040).
As to claims 35, 36, Bell ‘785 in view of Lu discloses: wherein said device is operative to initiate a communication with the first remote information server on a daily basis at a pre-set time of day (TOD), wherein the pre-set time of day is set by the user (Bell ‘785: retrieval time may be daily and at a specific time set by the user; para. 0076, 0088, 0093-0094).

As to claim 38, Bell ‘785 in view of Lu discloses: wherein the information received from the first remote information server is publicly available for free (Bell ‘785: the user may retrieve publicly available Internet web page content rather than be restricted to web sites of a subscription service; para. 0007-0012, 0026).
As to claim 39, Bell ‘785 in view of Lu discloses: wherein the information received from the first remote information server is also available in other mediums (Bell ‘785: web page content comprises many types of objects, including text, graphics, still images, moving images, audio, frames, sub-frames, series of images, video, etc.; para. 0007, 0026, 0045).
As to claims 40, 46, Bell ‘785 in view of Lu discloses: wherein the first remote information server is also associated with one of: a newspaper; a radio station; and a television station (Bell ‘785: media content includes a breaking news story, a radio program or a television show; para. 0007, 0070).
As to claims 41, 42, Bell ‘785 in view of Lu discloses: wherein the information received from the first remote information server and displayed on said digital video display relates to a future event, a planned activity or a forecast of a situation (Bell ‘785: weather report; para. 0088).
As to claim 43, Bell ‘785 in view of Lu discloses: wherein the information received from the first remote information server and displayed on said digital video display relates to a past event, a past activity, or a former situation (Bell ‘785: media content includes a previously broadcast television show; para. 0070).

As to claim 45, Bell ‘785 in view of Lu discloses: wherein the information received from the first remote information server and displayed on said digital video display relates to an ongoing or recent event, a current or recent activity, or an existing situation (Bell ‘785: media content includes a live television show, para. 0070, or a live Webcam feed, para. 0098).
As to claim 50, Bell ‘785 in view of Lu discloses: wherein said device is addressable in a Local Area Network (LAN) using a digital address (Bell ‘785: LAN 64; para. 0056-0057), and wherein the device is operative to send the digital address and a request for information, and to obtain and display the received information from the first remote information server in response to the sent request for information (Bell ‘785: an HTTP "GET” request message inherently includes a source IP address; para. 0040).
As to claim 52, Bell ‘785 in view of Lu discloses: wherein said display is alphanumeric (Bell ‘785: see Fig. 4).
As to claim 55, Bell ‘785 in view of Lu discloses: wherein said device is dedicated for only obtaining, storing and displaying information from the first remote information server (Bell ‘785: a user may choose to use the processor-based device exclusively for accessing a single remote resource, identified by a user-defined URL address; para. 0031, 0043).
As to claims 56, 126-127, 154-155, 184-185, Bell ‘785 in view of Lu discloses: further operative for storing a digital address uniquely identifying said device in the WAN, and wherein digital address is operative for uniquely identifying said device in the Local Area Network (LAN) or on the Internet (Bell ‘785: in order to function as a node on the internet, an IP address is required and stored, para. 0056, 0058; additionally, processor-based device is coupled to a 
As to claim 57, Bell ‘785 in view of Lu discloses: wherein said device is operative to send the digital address and a request for information, and to obtain and display digital video data from the first remote information server in response to the sent request for information (Bell ‘785: an HTTP request message inherently includes a source IP address: para. 0040).
As to claim 58, Bell ‘785 in view of Lu discloses: further operative for storing a - 11 -Appln. No. 12/358,571Amendment dated 12-2019digital address uniquely identifying said device in the WAN (Bell ‘785: para. 0056, 0058), and wherein is further operative for storing personalized information (Lu: user-defined alarm criteria, col. 1, lines 34-41).
As to claim 59, Bell ‘785 in view of Lu discloses: wherein the personalized information is a user name or a password (Lu: col. 7, lines 12-22).
As to claim 60, Bell ‘785 in view of Lu discloses: wherein the personalized information is set by the user (Lu: user-defined alarm criteria, col. 1, lines 34-41).
As to claims 61, 64, Bell ‘785 in view of Lu discloses: wherein the personalized information is set by the remote information server (Lu: col. 8, lines 23-28).
As to claim 62, Bell ‘785 in view of Lu discloses: wherein the personalized information is associated with the physical geographical location of said device (Lu: col. 8, lines 23-28).
As to claim 63, Bell ‘785 in view of Lu discloses: wherein the personalized information comprises a code identifying specific information requested by the user, and wherein said device is operative for sending the code to the first remote information server for obtaining and displaying specific information received from the first remote information server in response to the request sent (Lu: col. 7, lines 23-48).
As to claims 65, 138, 166, 194, Bell ‘785 in view of Lu discloses: wherein said device is further operative to store and play digital data (Bell ‘785: web page content comprises many types of objects, including text, graphics, still images, moving images, audio, frames, sub-
As to claims 66-68, Bell ‘785 in view of Lu discloses: wherein said device is further operative to receive and display information from a connected unit; said device further comprises a connector coupled to said first memory for connecting to the unit; and said device is operative to receive digital data comprising information from the unit and displaying the information on said digital video display (Bell ‘785: digital content may be transmitted to and received from a connected hard drive or removable media: para. 0048, 0052) and a system bus to couple the various components (Bell ‘785: para. 0051-0052).
As to claim 83, Bell ‘785 in view of Lu discloses: wherein said device is further operative to periodically retrieve and display information (Bell ‘785: content may be retrieved and displayed at a given time interval; para. 0088, 0107-0108).
As to claim 84, Bell ‘785 in view of Lu discloses: wherein said device is further adapted to communicate with the Internet via a gateway (Bell ‘785: Internet service provider, para. 0030; Lu: col. 4, line 22; col. 7, line 59).
As to claims 116, 171, Bell ‘785 in view of Lu discloses: a television set including the device according to claim 114, said television set being operative for receiving television signals and for displaying images provided by the received television signals (Bell ‘785: processor-based device can be a television; para. 0057).
As to claim 144, Bell ‘785 in view of Lu discloses: operative for substantially passing only signals in the digital data frequency band (Lu: xDSL communication inherently provides for separating data and telephony signals; col. 5, line 53 - col. 6, line 2).
Claims 8, 92, 124, 152, 182 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of Rabenko for the same reasons applied to claim 8 above.
Claims 9-10, 51,53-54, 78-81,86-87, 93, 115, 137, 143, 165, 193 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell 785 in view of Lu, and further in view of Fong (US 2003/0095152 A1).
Bell ‘785 in view of Lu differs from the claims in that does not specifically disclose: wherein said display comprises a flat screen that is based on Liquid Crystal Display (LCD) technology or Cathode Ray Tube (CRT) or an analog display and/or being configured for wail mounting. Fong teaches a digital picture device having a frame component that is configured for mounting to a wall within a building structure (claim 1) and having any of a variety of display types including LCD, CRT, plasma, etc. (para. 0035). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above teachings of Fong within the disclosure of Bell ‘785 in view of Lu in order to simulate a conventional picture frame which is mounted on a wall (Fong: para. 0002-0004) and providing a variety of display options to the user.
Claims 11-13, 117-119, 131, 145-147, 158-159, 172-177 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of Lawrence et al. (US 2005/0155077 A1, “Lawrence”) for the same reasons applied to claims 11-13 above.
Claims 16-17, 69-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of Chandley for the same reasons applied to claims 16-17, 69-74 above.
Claims 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of Zhang for the same reasons applied to claims 18-19 above.
Claims 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell 785 in view of Lu, and further in view of Williams et al. (US 7441041 B2, “Williams”) for the same reasons applied to claims 47-48 above.
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of Christodouiou et al. (US 2004/0225708 A1, “Christodouiou") for the same reasons applied to claim 49 above.
Claims 75-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of Yamada.
Bell ‘785 in view of Lu differs from claims 75-77 in that it does not disclose: wherein said device is further operative to display the current hour, minute and second; the current year, the current month and the current day of the month; or the time of a last information update or a last communication session,
Yamada teaches this feature (see Fig. 8; present date and time 71, last update date and time 72). Examiner takes Office Notice that it was well known at the time of the invention to display time up to the second. It would have been obvious to incorporate the feature of Yamada within the disclosure of Bell ‘785 in view of Lu in order to inform the user of the displayed information state relative to current date and time.
Claim 82 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of AbiEzzi.
Bell ‘785 in view of Lu differs from claim 82 in that it does not disclose the remote server initiating a communication session. However, AbiEzzi teaches an information server 108 may also provide information in a “push” mode to the media server 100 (para. 0024).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above teaching of AbiEzzi within the disclosure of Bell ‘785 in view of Lu in order to provide the user with any changes to any information category selected by the user.
Claims 96-113 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shneidman (US 2006/0038794 Al) in view of Bell ‘785.
As to independent claim 96, Shneidman discloses: a system for obtaining digital content from a server using cellular radio communication (para. 0043-0052), and for storing and 
a handheld cellular telephone set operative as a terminal for voice and data communication over a cellular network, the handheld cellular telephone set comprising an antenna and a cellular modem coupled to said antenna for wireless communication with the cellular network (handset unit 2 can function as a cellular phone; para. 0050, 0104), wherein said handheld cellular telephone set is capable of connecting to a server storing digital content (para. 0055-0056, 0119);
a display device having a flat screen for displaying content (external monitor; para. 0093. 0130), the display device comprising a first port for receiving a signal for display on said screen (connection to external monitor socket 24; para. 0093);
a receiving and storing device (Telescreen 1) connected between said handheld cellular telephone set and said display device for receiving and storing digital content (para. 0052, 0059-0062) and for displaying the stored digital video content on said screen of said display device (para. 0093), said receiving and storing device comprising, in a single enclosure (Telescreen casing 1a; para, 0079-0080):
a connector connected to said handheld cellular telephone set (docking station 5a connects to cellular handset 2: para. 0081);
a transceiver coupled to said connector for transmitting digital data to, and receiving digital data from, said handheld cellular telephone set (uploading and downloading of information between the handset and Telescreen is provided through the docking station, cordless communication, cellular communication, etc.; para. 0054);
a digital memory coupled to said transceiver tor storing digital content received from said server via said handheld cellular telephone set (para. 0080, 0086); and
a second port coupled between said digital memory and said first port tor transmitting a signal to said display device (external monitor socket 24; para.0093); 

Shneidman differs from claim 36 in that it does not disclose: said system is operative for automatically and periodically communicating with the server.
Bell ‘785 teaches this feature (user can schedule automated retrieval of a selected
HTML object at a specific time interval; para. 0024-0027, 0072-0076, 0093). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above teaching of Bell '785 within the disclosure of Shneidman in order to provide greater convenience to the user by minimizing user involvement (para. 0114) and the latest available content (para. 0027).
As to claim 97, Bell '785 discloses: wherein the first remote information server is organized as a web site including web pages as part of the World Wide Web (WWW), and is further identified by said device using a pre-stored web site Uniform Resource Locator (URL) (para. 0093-0096).
As to claim 98, Shneidman discloses: wherein said display device is a television set operative for receiving television signals and comprising a screen for displaying images provided by the received television signals (Telescreen unit can include a television and receive broadcast content; para. 0049, 0130).
As to claim 99, Shneiman discloses: wherein the signal is an analog signal, said first port is a first analog connector, and said second port is a second analog connector capable of mating with said first analog connector, and said receiving and storing device further comprises a digital to analog converter coupled for converting the digital data content to the analog signal (Telescreen unit can receive digital or analog video signals, para. 0049, 0060, and an external monitor socket 24 which provides a port to connect an alternate form of display, para. 0093).

As to claim 101, Shneidman discloses; wherein said display device has dimensions and an appearance of a conventional flat, wall-mountable, framed picture (Telescreen unit may be mounted in a wall; para. 0124).
As to claim 102, Shneidman discloses: wherein said screen is a flat screen that is based on Liquid Crystal Display (LCD) technology (Telescreen can incorporate a flatscreen LCD display; para. 0130).
As to claim 103, Shneidman discloses: wherein said receiving and storing device further comprises firmware and a processor for executing said firmware, said processor being coupled to control at least said transceiver (Telescreen includes a standard personal operating system and chipsets; para. 0049, 0058-0075).
As to claim 104, Shneidman discloses: wherein the communication with the server is based on TCP/IP (a web browser retrieves a video stream from a www address; para. 0062, 0067, 0072).
As to claim 105, Shneidman discloses: wherein said receiving and storing device is addressed by a digital address which is a MAC address or an IP address (in order to function as a node on the Internet, an IP address is required and stored; para. 0062, 0136).
As to claim 106, Shneidman discloses: further comprising: an AC power plug for connecting to an AC power outlet; and a power supply connected to said AC power plug to be powered by AC power supplied from the AC power outlet, said power supply comprising an AC to DC converter for DC powering at least part of said receiving and storing device (via power cord connected to power socket 105; para. 0093, 0125).
As to claims 107-111, Shneidman discloses: wherein said receiving and storing device is further operative to at least in part power said handheld cellular telephone set (cellular handset 
As to claims 112, 113, Shneidman discloses: wherein said display device is enclosed in said single enclosure (integrated LCD or plasma screen; para. 0049) and separately from said single enclosure (external monitor connected to external monitor socket 24; para. 0093).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/Primary Examiner, Art Unit 2652